Citation Nr: 0031084	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant entitlement to 
service connection for the cause of the veteran's death.  The 
veteran, whose death occurred in July 1998, served on active 
duty from December 1942 to December 1945.  The appellant is 
the veteran's widow.

The Board notes that, in a May 1999 statement, the appellant 
requested a hearing before a hearing officer, and thus, the 
hearing was scheduled for September 22, 1999.  However, the 
record contains evidence showing the appellant canceled the 
scheduled hearing.  As the record does not contain further 
indication that the appellant or her representative have 
requested that the hearing be rescheduled, the Board deems 
the May 1999 request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.700-20.704 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died on July [redacted], 1998 of aspiration 
pneumonia; cerebrovascular accident was identified as the 
underlying condition leading to his immediate cause of death.

3.  At the time of his death, the veteran was service 
connected for residuals of severe injuries to Muscle Group XI 
of the left and right legs, inactive chronic osteomyelitis of 
the middle third right tibia, and asymptomatic residuals of 
wounds to the left arm and hand.

4.  The preponderance of the evidence does not establish that 
a disability of service origin, or which may be presumed of 
service origin, caused, hastened, or substantially or 
materially contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service, or 
which may be presumed service-connected, did not cause or 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (2000).

2.  The requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code have not been met. 38 U.S.C.A. 
§§ 3501(a)(1), 3510 (West 1991); 38 C.F.R. 
§§ 3.807, 21.3021(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. 
§ 3.312(c); see Schoonover v. Derwinski, 3 Vet. App. 166, 
168-69 (1992).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, service connection may also be presumed for 
certain chronic disorders, such as cardiovascular disease, 
including hypertension, if it is manifested within one year 
of separation from service, or other applicable presumptive 
period.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Furthermore, in cases in which the veteran engaged in combat 
with the enemy during a period of war, satisfactory lay 
evidence will be accepted as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred, if consistent with the circumstances, conditions, 
or hardships of such service.  See 38 U.S.C.A. § 1154(b).  In 
this respect, the veteran's discharge documents show he was 
assigned a Combat Infantryman Badge (CIB) and a Purple Heart 
Medal.  As such, lay evidence will be accepted as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred during combat, if consistent with the 
circumstances, conditions, or hardships of such service.  See 
Kessel v. Gober, No. 98-772 (U.S. Vet. App. Nov. 20, 2000) 
(per curiam) (en banc).

In this case, the veteran's death certificate discloses that 
he died on July [redacted], 1998 of aspiratory pneumonia.  
Cerebrovascular accident (CVA) was identified as the 
underlying condition leading to the immediate cause of death.  
At the time of his death, the veteran had established service 
connection for residuals of severe injuries to Muscle Group 
XI of the left and right legs, inactive chronic osteomyelitis 
of the middle third right tibia, and asymptomatic residuals 
of wounds to the left arm and hand.  However, he was not 
service connected for aspiratory pneumonia or CVA.

With respect to medical evidence, the service medical records 
show the veteran was treated for gunshot wounds to various 
extremities.  Additionally, records from Franklyn G. Rice, 
M.D., dated from April 1946 to October 1946, October 1946 
records from a VA Medical Center (VAMC), October 1947 to 
January 1948 records from the Percy Jones Hospital in Battle 
Creek, and a January 1948 VA examination report describe the 
treatment the veteran received for, and the status of, the 
residuals of his gunshot wounds to the right tibia, and 
osteomyelitis secondary to gunshot wound to the left tibia 
and fibula.

Records from the Dearborn VAMC dated from April 1950 to June 
1950 indicate the veteran was hospitalized and underwent a 
sequestrectomy of the right leg; his diagnosis was sequestrum 
of the right tibia.  Furthermore, February 1951 records from 
R. Grant Howard, M.D., April 1951 records from the Saginaw 
VAMC, a June 1955 VA examination report, March 1956 records 
from a VAMC, August 1969 records from a VAMC, and a December 
1969 VA examination report describe the treatment the veteran 
received for, and the status of, varicose veins of both legs, 
and discolored scars and skin condition of the legs and left 
upper extremity.  

Medical records from the Battle Creek VAMC dated from June 
1998 to July 1998 indicate that the vetera was admitted to 
this facility due to his progressive deterioration in the 
previous several weeks.  He had a history of hypertension and 
cerebrovascular accident 13 years prior to his admission.  At 
the time of his hospitalization, the veteran suffered from 
what was believed to be an upper respiratory tract infection 
but, as time went on, he developed dysphagia, which increased 
in severity on the night of July 6, 1998, causing the veteran 
to become extremely lethargic and to develop difficulty in 
breathing and Cheyne-Stokes respirations.  He became 
extremely dehydrated and febrile, and had tachycardia, 
tachypnea, and hypertension, and his color deteriorated and 
he became anoxic.  As a result of his symptomatology, the 
veteran was transferred to the Intensive Care Unit (ICU) and, 
by 9:00 p.m. on July [redacted], 1998, he had developed cardiac 
dysrhythmia which rapidly converted to straight line.  After 
45 minutes of intensive resuscitated efforts, the veteran was 
pronounced dead.  The veteran's identified diagnoses were 
recurrent cerebral infarction, advanced chronic obstructive 
pulmonary disease (COPD), old cerebrovascular with left 
hemiplegia involving the left side, hypertension, and chronic 
osteoarthritis.

Following the veteran's death, an autopsy was performed in 
August 1998 at the Battle Creek VAMC.  This autopsy revealed 
that the veteran's final pathological diagnoses included: 
lobar pneumonia of the lungs bilaterally; emphysema 
compatible with COPD; coronary arteriosclerosis with critical 
narrowing, old organizing thrombus and left main and 
descending coronary artery; myocardial fibrosis; left 
ventricular hypertrophy; nephrosclerosis; and acute passive 
congestion of the liver, spleen and kidneys.

Lastly, a March 1999 VA physician opinion report indicates 
that the physician reviewed the veteran's previous medical 
records, including treatment records from the Battle Creek 
VAMC in 1986 and the Borgess Hospital in 1987, and the 
autopsy report.  It was the physician's opinion that the 
veteran's terminal events were brought about by acute 
aspiration superimposed on severely impaired swallowing 
mechanisms resulting from nerve damage from prior 
cerebrovascular injury.  This in turn led to metabolic 
acidosis and cardiac arrest which did not respond to vigorous 
attempts at resuscitation.  The physician further noted that 
the veteran had sustained shrapnel wound injuries in the 
lower extremities during combat, and that there was no 
indication of marked worsening or spreading of infection 
arising from osteomyelitis during the several years of the 
veteran's medical history.  However, although it was 
impossible to state categorically that the shrapnel injuries 
did not contribute to his worsening of condition over the 
years, there was no objective evidence to confirm that this 
was the case.  More importantly, the physician opined that 
the veteran's CVA secondary to hypertension, COPD, chronic 
depression, deteriorating mental status, and chronic 
malnutrition over several years led to the veteran's final 
illness and ultimate demise.  Lastly, the physician opined 
that there was no evidence which would lead him to conclude 
that osteomyelitis was a factor in the veteran's final 
illness or that his shrapnel wounds deteriorated 
significantly during the period reviewed by the examiner.

With respect to the 1986 records from the Battle Creek VAMC 
and the 1987 records from Borgess Hospital, the Board notes 
that these records are not contained within the claims file.  
However, the Board finds that the absence of these records do 
not prejudice the appellant because, as described in the 
March 1999 VA physician opinion report, these records have 
been reviewed by a VA physician who has rendered a competent 
medical opinion regarding the cause of the veteran's death.  
As such, there is no need to remand the appellant's claim to 
the RO for further development.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The law is clear that it is the Board's duty to assess the 
credibility and probative value of the evidence.  Provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In weighing the 
evidence available, the Board has carefully reviewed the 
above described evidence and finds that the veteran's service 
medical records and the post-service medical records are 
devoid of any medical evidence that the veteran was treated 
for aspiration pneumonia and/or CVA during his service, for 
cardiovascular disease, including hypertension, within a one 
year period of his discharge, or that the veteran's terminal 
disorders were etiologically related to his service.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  The only evidence of 
record in support of the appellant's claim is in the form of 
lay statements from the appellant and her representative 
tending to link the veteran's cause of death to his service 
or to his service-connected disabilities.

It is not disputed that the veteran was a combat veteran.  
However, the preponderance of the evidence shows that the 
veteran did not develop during his lifetime or die of a 
condition for which direct or presumptive service connection 
can be established.  The preponderance of the evidence is 
against a finding that a disability of service origin caused, 
hastened, or substantially or materially contributed to the 
veteran's death.

The Board further notes that, even if it were to accept the 
appellant's contentions as accurate, the evidence is 
overwhelming that the veteran died of aspiration pneumonia 
and CVA which, as per the March 1999 VA physician opinion 
report, were secondary to hypertension, COPD, chronic 
depression, deteriorating mental status and chronic 
malnutrition over several years.  None of these disorders are 
shown to have been incurred in or aggravated in service; and 
a cardiovascular disease, including hypertension, is not 
shown to have became manifest within a one year of the 
veteran's discharge from service.  As the record stands, 
there is no medical evidence which provides an opinion that 
the immediate and underlying causes of the veteran's death, 
aspiration pneumonia and CVA, are related to the veteran's 
service or to his service-connected disabilities.

As defined in the applicable regulation, a contributory cause 
of death is inherently one not related to the principal 
cause.  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; and that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

The regulation points out that "[t]here are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  In this case, the 
1998 records of the veteran's terminal hospitalization from 
the Battle Creek VAMC clearly reflect that the veteran 
suffered from an upper respiratory tract infection with 
severe dysphagia, which in turn caused cardiac dysrhythmia 
and led to the veteran's death.  And, as noted above, there 
is no medical evidence indicating that the veteran's upper 
respiratory infection was related to his period of service.

The regulation further notes that, "even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of 
such severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (2000); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  In this respect, there is no 
evidence in the 1998 terminal clinical records from the 
Battle Creek VAMC that the veteran's service-connected 
residuals of severe injuries to Muscle Group XI of the left 
and right legs, inactive chronic osteomyelitis of the middle 
third right tibia, and/or asymptomatic residuals of wounds to 
the left arm and hand were present or had any material 
influence in accelerating the veteran's death.  

For these reasons, the Board finds that the preponderance of 
the evidence is against a finding that the cause of the 
veteran's death is attributable to his active service.  
Because the evidence as to this claim is not in equipoise, 
the provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)) are not 
applicable to resolve doubt and decide the claim in the 
appellant's favor.  

II.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

The evaluation of a claim for Chapter 35 benefits requires an 
initial determination of the applicant's eligibility for such 
benefits.  In particular, the pertinent regulation provides 
two basic criteria to determine whether a child, spouse, or 
surviving spouse of a veteran has "basic eligibility."  As 
pertains to those veterans who died after service, first, the 
veteran must have been discharged from service under 
conditions other than dishonorable, which the veteran was in 
this case.  38 C.F.R. 
§ 3.807(a)(1).  

Second, in cases where the veteran has already died, the 
veteran must have had a permanent total service-connected 
disability at the date of his death or must have died as a 
result of a service-connected disability.  38 C.F.R. § 
3.807(a)(3) and (4).  Neither criterion has been met because, 
at the date of his death, the veteran did not have a 
permanent total service-connected disability, nor, as the 
Board's decision herein reflects, has the appellant 
established that the veteran died as a result of a service-
connected disability.  Therefore, as the appellant lacks 
basic eligibility for Survivors' and Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code, the appellant's claim is without legal merit and 
must be denied on that basis.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
being without legal merit, is denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


